Citation Nr: 0806774	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's May 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service treatment reports from the Albuquerque VA 
Medical Center (VAMC) are also included.  The veteran has 
provided records and reports from Dr. Naylor, a private 
physician and Miner's Colfax Medical Center of Raton, New 
Mexico.  The veteran was afforded a VA examination in 
September 2004.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

However, if, as in the present case, the veteran did not 
engage in combat, his alleged stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement of "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet App. 163 (1996).

The veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements, he has 
specifically asserted the following traumatic events occurred 
during service.  First, the veteran contends that, while 
engaged in the performance of his military police (MP) duties 
at a prisoner of war (POW) compound, he would meet 
helicopters and escort wounded soldiers to the hospital next 
to the POW compound.  He states that in doing so, he 
witnessed "horrific wounds" and saw soldiers die in the 
emergency room.  Second, the veteran claims his duties as an 
MP included monitoring POWs as they were being interrogated.  
He claims that, even though he was supposed to ensure these 
POWs were not physically hurt, he witnessed the torture of 
the POWs during these interrogations.  Finally, the veteran 
asserts that a sergeant inadvertently fired his side-arm 
while cleaning it, hitting the wall just a few inches behind 
the veteran. 

The veteran was provided a VA examination in September 2004.  
At this examination, the veteran recounted the stressors 
discussed above.  After careful review of the claims folder 
and an examination of the veteran, the examiner diagnosed the 
veteran with adjustment disorder with depression and ruled 
out PTSD.  However, an April 2005 VA treatment report notes 
the veteran suffers from chronic PTSD as a result of 
experiences in Vietnam.  

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD conforming to the DSM-IV 
criteria.  Additionally, the above evidence demonstrates that 
his current PTSD symptoms are directly linked to the 
incidents described by the veteran in his written statements.  
As such, the Board finds that there is a competent nexus 
opinion of record.  The remaining element of the veteran's 
PTSD claim is credible supporting evidence that the claimed 
in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  
With regard to this PTSD element, the evidence necessary to 
establish the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from June 1969 to December 1970, serving with 
Company C, 720th MP Battalion from January 1, 1970 to 
December 10, 1970.  Records also demonstrate that he was 
awarded the National Defence Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was Military Policeman.

The Board again notes that if a veteran did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then lay testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
assertions must be corroborated by credible supporting 
evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); See 
also Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
the Court has held that the presence of a verifiable stressor 
is an essential prerequisite to support the diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted through written statements and a 
completed stressor questionnaire that, as an MP stationed in 
Vietnam, he witnessed the death of servicemen in emergency 
rooms and also witnessed the torture of POWs.  He does not 
supply specifics, but notes that he repeatedly saw and 
encouraged prisoners being beaten by interrogators.  

The Board notes that none of the veteran's alleged stressors 
have been verified.  The Board also acknowledges the evidence 
of record showing he was a military policeman.  However, the 
veteran's alleged stressors are vague, general in nature and 
without sufficient detail to allow for verification.  Service 
department research units have made it clear that there must 
be some degree of specificity with regard to claimed 
stressors.  The Board concludes that no useful purpose would 
be served by any request for verification without more 
details from the veteran. 

The veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The Board acknowledges lay statements from the 
veteran's relatives included in the record.  These statements 
indicate that the veteran had no physical or psychiatric 
disabilities until after returning home from military 
service.  They also explain the veteran's current psychiatric 
symptoms.  However, these lay statements are insufficient to 
verify the veteran's alleged stressors in that they were not 
present when the alleged stressors occurred.

The Board concludes that VA has assisted the veteran in every 
way possible at this time.  The veteran's service personnel 
records and service medical records are included in the 
claims folder.  In addition, VA requested in a May 2004 
letter to the veteran that he provide evidence substantiating 
his claims, but received only general information that could 
not be verified.  The VA also requested at a March 2006 
Decision Review Officer conference that the veteran provide 
more specific information, including dates and names, 
concerning the alleged in-service stressors.  Again, the 
veteran only provided general information as to dates and 
occurrences.  Therefore, inasmuch as VA is unable to confirm 
that any of the veteran's alleged stressors took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


